Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 1 of 20 Page ID #:45




                          Exhibit D
                            Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 2 of 20 Page ID #:46


                                                                                                             Wallace, Jordan, Ratliff & Brandt LLC
                                                                                                                                       Attorneys at Law

Sun Hong Foods, Inc. v Outstanding Foods, Inc.

             Claim Amounts Calculated Through:       11/18/2019
                     PACA Creditor / Claimant:       Sun Hong Foods, Inc.
                                        Debtor:      Outstanding Foods, Inc.
                               Payment Terms:        Net 30
                                  Interest Rate:     1.5 % per mon. (18% APR)
                       Attorneys' Fees & Costs:      Yes

                 Date of Invoice or    Date Trust    Date Payment    No. of Days                          Payments          Invoice Amount      Accrued Interest              Outstanding
Invoice Number                                                                     Invoice Amount
                     Shipment         Notice Given        Due         Past Due                            Received                Due           (through date of chart)        Balance
    63631             05/07/19          05/07/19       06/06/19          165       $          39.75     $        -           $        39.75     $               3.28        $         43.03
    63827             05/21/19          05/21/19       06/20/19          151       $          39.75     $        -           $        39.75     $               3.00        $         42.75
    65168             08/06/19          08/06/19       09/05/19           74       $      23,320.00     $        -           $    23,320.00     $             862.84        $     24,182.84
    65255             08/20/19          08/20/19       09/19/19           60       $       1,050.00     $        -           $     1,050.00     $              31.50        $      1,081.50
    65505             08/27/19          08/27/19       09/26/19           53       $      42,400.00     $        -           $    42,400.00     $           1,123.60        $     43,523.60
    65506             08/27/19          08/27/19       09/26/19           53       $       1,050.00     $        -           $     1,050.00     $              27.83        $      1,077.83
    65768             09/12/19          09/12/19       10/12/19           37       $      42,400.00     $        -           $    42,400.00     $             784.40        $     43,184.40
    65769             09/12/19          09/12/19       10/12/19           37       $       1,050.00     $        -           $     1,050.00     $              19.43        $      1,069.43
    65846             09/19/19          09/19/19       10/19/19           30       $      42,400.00     $        -           $    42,400.00     $             636.00        $     43,036.00
    65847             09/19/19          09/19/19       10/19/19           30       $       1,050.00     $        -           $     1,050.00     $              15.75        $      1,065.75
    65873             10/03/19          10/03/19       11/02/19           16       $      42,400.00     $        -           $    42,400.00     $             339.20        $     42,739.20
    65874             10/10/19          10/10/19       11/09/19            9       $      42,400.00     $        -           $    42,400.00     $             190.80        $     42,590.80
    65108             08/06/19          08/06/19       09/05/19           74       $      19,080.00     $        -           $    19,080.00     $             705.96        $     19,785.96
    65170             07/31/19          07/31/19       08/30/19           80       $      42,400.00     $        -           $    42,400.00     $           1,696.00        $     44,096.00
    65875             10/17/19          10/17/19       11/16/19            2       $      42,400.00                          $    42,400.00     $              42.40        $     42,442.40
    65171             08/14/19          08/14/19       09/13/19           66       $      42,400.00     $           -        $    42,400.00     $           1,399.20        $     43,799.20
    65231             08/20/19          08/20/19       09/19/19           60       $      42,400.00     $           -        $    42,400.00     $           1,272.00        $     43,672.00
                                                                                   $     428,279.50     $               -    $   428,279.50     $           2,052.05        $   430,331.55


                                                                                                                       Principal Amount:                                    $   428,279.50
                                                                                                                        Accrued Interest:                                   $     2,052.05
                                                                                       Attorneys' Fees & Costs (estimated through 11/12/19) :                             + $    11,058.46
                                                                                                Expense related to product                                                        $9,846.21
                                                                                                  Total PACA Trust Amount Claimed:                                          $   451,236.22
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 3 of 20 Page ID #:47

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                    8/6/2019                    65168 (LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                              8/6/2019                                                                Net 30                                9/5/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 19360 lbs (China) container #16                                                                                 1                     23,320.00                        23,320.00




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $23,320.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 4 of 20 Page ID #:48

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                   8/27/2019                    65505 (LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                             8/27/2019                                                                Net 30                               9/26/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 35200 lbs (China) container #21                                                                                 1                     42,400.00                        42,400.00
                                  OOLU6456090




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $42,400.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 5 of 20 Page ID #:49

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                   9/12/2019                    65768 (LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                             9/12/2019                                                                Net 30                              10/12/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 35200 lbs (China) container #22                                                                                 1                     42,400.00                        42,400.00
                                  oolu6432539




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $42,400.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 6 of 20 Page ID #:50

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                   9/19/2019                    65846 (LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                             9/19/2019                                                                Net 30                              10/19/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 35200 lbs (China) container #23                                                                                 1                     42,400.00                        42,400.00
                                  OOLU6161648




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $42,400.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 7 of 20 Page ID #:51

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                   10/3/2019                    65873 (LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                             10/3/2019                                                                Net 30                               11/2/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 35200 lbs (China) container #24                                                                                 1                     42,400.00                        42,400.00




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $42,400.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 8 of 20 Page ID #:52

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                  10/10/2019                    65874(LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                            10/10/2019                                                                Net 30                               11/9/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 35200 lbs (China) container #25                                                                                 1                     42,400.00                        42,400.00
                                  coming




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $42,400.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
        Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 9 of 20 Page ID #:53

                               Sun Hong Foods, Inc                                                                                                                                                      Invoice
                               P.O Box 8784
                                                                                                                                                                                       Date                      Invoice #
                               Rowland Heights, CA 91748
                               FAX: 626 773 8188                                                                                                                                  10/17/2019                    65875(LA)



   Bill To                                                                                                                        Ship To

Outstanding Foods, Inc                                                                                                        Warnock Foods
615 Hampton Drive,                                                                                                            20237 Masa St,
Suite C101                                                                                                                    Madera, CA 93638
Venice, CA 90291




           P.O. Number                                        Rep                                Ship                                Via                             Terms                                 Due Date

                                                                                            10/17/2019                                                                Net 30                              11/16/2019



       Item Code                                                      Description                                                        Quantity                        Price Each                             Amount

2001                              King Oyster 35200 lbs (China) container #26                                                                                 1                     42,400.00                        42,400.00
                                  3200 cs
                                  coming




Driver:                                      Time Left:                                    Time Arrive:
                                                                                                                                                       Total                                                       $42,400.00

All claims and return must be made with in 24 hours of purchase or must be returned for credit. No adjustments are permissible without seller’s written              A Pallet Fee of $6 / Pallet will be charged on this invoice, if the
permission. Past due accounts subject to interest charge off 1.5% per month (18% annually). Buyer agree to pay all cost of any action taken collect overdue          trucker does not bring back pallets for exchange. Thank you
accounts including, but not limited to court costs, reasonable attorney’s fees and/or cost of collection, shall be borne by purchaser. The jurisdiction remains in   for understaing.
the city of Los Angeles, California until all goods are paid in full.                                                                                                Total Pallets Delivered :_________
“The Perishable Agricultural Commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural    Total Pallets Exchanged: _________
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over there commodities, all inventories of food or other
products derived from these commodities, and any receivable or proceeds from the sales of these commodities until full payment is received.”                         Driver Signature: _______________________
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 10 of 20 Page ID #:54
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 11 of 20 Page ID #:55
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 12 of 20 Page ID #:56
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 13 of 20 Page ID #:57
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 14 of 20 Page ID #:58
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 15 of 20 Page ID #:59
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 16 of 20 Page ID #:60
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 17 of 20 Page ID #:61
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 18 of 20 Page ID #:62
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 19 of 20 Page ID #:63
Case 2:19-cv-10121-PSG-MAA Document 1-4 Filed 11/26/19 Page 20 of 20 Page ID #:64
